Citation Nr: 0601024	
Decision Date: 01/12/06    Archive Date: 01/19/06

DOCKET NO.  01-09 674	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee 
disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Counsel




INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of June 2000 from the St. Petersburg, 
Florida Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied service connection for a right 
knee disorder.  

In December 2002, the Board ordered that development be 
undertaken by the Board's Evidence Development Unit (EDU) 
under 38 C.F.R. § 19.9(a)(2) (2002).  Later, in August 2003, 
the Board remanded the case back for further notice and 
development consistent with the holding in Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  Such has been accomplished, and this case is now 
returned to the Board for further appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
on appeal.

2.  The record contains evidence establishing that the 
veteran had residuals of an injury to his knee, manifested as 
chondromalacia and osteochondritis dissecans, that preexisted 
his entrance into active service.

3.  The veteran did not sustain a permanent increase in 
severity of his preexisting residuals of an injury to his 
knee, manifested as chondromalacia and osteochondritis 
dissecans, during active service.

4.  Following service, the veteran had a number of injuries 
to his knees, with the most significant injury of December 
1973 shown to have resulted in torn ligaments, medial 
meniscus and some anterior cruciate damage.  

5.  The veteran's current right knee disability, currently 
diagnosed as severe degenerative joint disease, is shown by 
competent medical evidence not to be related to service or an 
incident of service origin, nor due to aggravation of a 
preexisting condition.


CONCLUSION OF LAW

A right knee disability was not incurred in service, nor was 
a preexisting right knee disability aggravated by service, 
nor may arthritis be presumed to have so been incurred.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113, 5103, 5103A, 5107 
(West 2002 & Supp. 2005), 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.306, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

In the present case, the veteran's claim seeking entitlement 
to service connection for a right knee disorder was received 
in January 2000.  After adjudicating the veteran's claim in 
June 2000, the RO provided initial notice of the provisions 
of the VCAA in a February 2004 letter.  In this letter, the 
veteran was told of the requirements to establish service 
connection, of the reasons for the denial of his claim, of 
his and VA's respective duties, and he was asked to provide 
information in his possession relevant to the claim.  He was 
sent an additional VCAA in October 2004.  The duty to assist 
letters and the supplemental statement of the case issued in 
August 2005 specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  The veteran was also asked to advise VA if 
there were any other information or evidence he considered 
relevant to this claim so that VA could help by getting that 
evidence.    

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  Service 
medical records were previously obtained and associated with 
the claims folder.  Furthermore, VA medical records were 
obtained and associated with the claims folder.  The Board 
remanded this matter in August 2003 to obtain additional 
evidence, which was obtained.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The evidence 
of record includes examination reports, and the most recent 
examination report of May 2005 provides a current assessment 
of the veteran's condition based on review of the records and 
examination of the veteran.    

Given the foregoing, the Board finds that the purpose behind 
the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  
Mayfield, 19 Vet. App. at 123-29 (2005).  For these reasons, 
it is not prejudicial to the appellant for the Board to 
proceed to finally decide this appeal.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Quartuccio, 16 Vet. 
App. at 186-87; Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Service Connection

Service-connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2005).  In addition, service-connection may be 
granted for any disease diagnosed after discharge, when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. 
§ 3.303(d) (2005).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).

For veterans who had service of ninety (90) days or more 
during a war period or peacetime service after December 31, 
1946, and any chronic disease such as arthritis is manifest 
to a compensable degree within a year thereafter, there is a 
rebuttable presumption of service origin, absent affirmative 
evidence to the contrary, even if there is no evidence 
thereof during service.  38 U.S.C.A. §§ 1101, 1112, 1113 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service. 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).

In July 2003, the VA General Counsel issued a precedent 
opinion which held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service. VAOPGCPREC 3-03 (July 16, 2003).  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches. Id.  In 
its decisions, the Board is bound to follow the precedent 
opinions of the General Counsel.  38 U.S.C.A. 
§ 7104(c).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet. App. 268, 271 (1993); Hensley v. Brown, 5 Vet. 
App. 155, 163 (1993).  A preexisting injury or disease will 
be considered to have been aggravated by active service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(a).  Temporary or intermittent 
flare-ups of the preexisting condition during service are not 
sufficient to be considered aggravation unless the underlying 
condition, as contrasted to symptoms, has worsened. Crowe v. 
Brown, 7 Vet. App. 238, 247-48 (1994); Hunt v. Derwinski, 1 
Vet. App. 292, 296-97 (1991). Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

The veteran contends that he is entitled to service 
connection for a right knee disability. 

Service medical records reflect that the veteran's July 1965 
enlistment examination revealed a normal examination of the 
right knee, with no complaints of knee problems in the 
accompanying report of medical history.  The veteran was seen 
in January 1966 for complaints of pain in the right knee for 
two months.  He reported an injury playing football two years 
ago and again after being inducted.  The knee never locked 
before.  Both collateral ligaments were relaxed slightly.  
McMurray was positive.  The impression was possible meniscus 
damage.  Another January 1966 clinical record referring the 
veteran to orthopedics recited the above findings and gave a 
provisional diagnosis of possible ruptured medial meniscus.  
The  orthopedic examination noted no history of locking, but 
complaints of the knee "giving way" and some weakness.  
There was pain along the medial border of the knee with 
questionable McMurray's sign, positive in extension and 
tenderness over the medial meniscus.  The impression was 
possible torn medial meniscus.

A February 1966 clinic consult noted the veteran to have a 
history of pain in his right knee over his medial joint line 
for the past three or four months.  He said he originally 
hurt it in high school playing football.  He got along fairly 
well until after he came in the service and it started 
hurting again after prolonged standing and lifting furniture.  
He denied any locking of the knee, had a full range of motion 
and some ache especially at night.  He had been previously 
seen at the VA where a positive McMurray right and extension 
had been demonstrated.  Examination showed a normal appearing 
knee, with no redness or swelling.  He had a full range of 
motion, and stable knee mediolateral collateral ligaments in 
the anterior and posterior cruciate.  The examining physician 
could not demonstrate a positive McMurray.  There was some 
patellar crepitation with no pain on pressure of the patella.  
His quadriceps were the same above the superior pole of the 
patella on both sides.  The examiner could find no 
abnormality of the knee, but speculated that it could be 
possible that the veteran had a torn meniscus which may 
develop with continued examination.  It was recommended that 
the veteran be followed closely and if it was a torn 
meniscus, it was an existing prior to service (EPTS) 
condition, since he gave a clear history of injury in high 
school and should be considered for a Chapter 96 PTS if 
symptoms persisted.  

Service medical records from September 1966 reflect that the 
veteran was awaiting surgery for chondromalacia of the right 
knee. In October 1966 he underwent a shaving of the patella, 
right knee joint, for a diagnosed osteochondritis dissecans, 
right knee joint.  On follow up in November 1966 his range of 
motion was very good and his strength was normal.  He was 
doing well until January 1967 when he fell on his knee and 
had pain in the right knee.  He had full range of motion and 
slight swelling of the knee.  An ace bandage was prescribed.  
On follow up in February 1967 he was okay.  

The veteran's October 1968 separation examination's report of 
medical history reflects a history of locked or trick knee.  
The examination itself noted a history of a cyst removed from 
the right knee in October 1966 which fully responded to 
treatment, with no complications or sequela.  The knee itself 
was normal on general separation physical.  An orthopedic 
consult made the same day as the separation examination noted 
a history of osteochondritis dissecans right knee and shaving 
of the patella in 1966.  There was said to be a history of 
giving way and pain on sustained motion.  Physical 
examination revealed 1/4 inch atrophy of the right thigh, full 
range of motion, with ligaments intact.  There was tenderness 
and crepitation of the lateral aspect of the patella.  The 
impression was chondromalacia and osteochondritis dissecans 
right knee.  The examiner recommended progressive resistance 
exercise.  A November 1968 physical therapy record reflects 
that the veteran was discharged from physical therapy as he 
appeared for only 4 treatments and failed to receive enough 
treatments to obtain any lasting results from therapy. 

Post service private medical records from the 1970's through 
the early 1980's reflects treatment for right knee problems 
as well as a number of right knee injuries beginning in 1973.  
A December 1973 doctor's report written by a Dr. H reflects a 
history of injury to the right knee, with a diagnosis of 
internal derangement of the right knee; torn medial 
collateral ligaments (MCL); torn medial meniscus and anterior 
cruciate ligaments (ACL).  A history of surgery done in 
December 1973 was given with the procedure being arthrotomy 
of the right knee, right medial meniscectomy, repair of MCL, 
repair of right ACL and posterior cruciate ligament.  He had 
follow ups for his knee through 1974, with aspiration of the 
right knee done in May 1974.  He was repeatedly found to be 
unable to return to work due to residuals of his knee injury 
and December 1973 surgery in records dating up to December 
1974.  A December 1974 treatment record reflects that the 
veteran injured his knee while hunting and was unable to 
return to work.  

Private medical records from May 1977 reflect that the 
veteran was seen for right knee pain and a history of two 
surgeries in 1966 and 1973, with a large nodule on the right 
side of his knee.  A record from an unknown month in 1977 
reflects that he dropped a "gig" on his right knee, with a 
small amount of swelling below the knee.  A December 1977 
record reflects a history of injury to the right knee when 
the veteran stepped in a hole.  He had tenderness of the 
right knee and some fluid.  A record from an unknown month in 
1978 revealed complaints of fluid on his right knee and pain, 
with a history previous surgery.  He indicated that before 
the line started, he twisted his knee.  Continued problems 
with the right knee are documented in records from 1979, with 
the veteran having been diagnosed with a sprain of the right 
knee in July 1979 and an August 1979 indicated that he bumped 
his right knee on a body truck when he stepped on a bolt, and 
the knee gave way.  A history of surgery in 1968 was given,  
He continued with complaints of right knee tenderness 
reported in October 1979.  Another October 1979 record 
revealed complaints of right knee pain along the collateral 
ligaments, but no evidence of swelling.  He was also 
concerned about epigastric subdermal cyst and wanted a second 
opinion about surgery.  The veteran gave a history of having 
twisted it, which was noted to be an old personal injury.  In 
April 1980 he was supposed to have surgery on his right knee, 
but did not want it.  He continued with complaints of right 
knee pain and some difficulty doing his job.  An undated note 
in 1980 revealed that he was seen for having twisted his 
right knee.  In July 1980, he was assessed with possible torn 
cartilage of the right knee with internal derangement.  He 
advised that he was injured on the job.  

In December 1981 the veteran was evaluated by an orthopedic 
surgeon and he told the surgeon that he was in a football 
accident in1967 and had surgery while in the service and 
after service by Dr. H.  He stated that the pain has recurred 
and was burning in nature.  There was numbness around the 
kneecap.  He did not know what procedures he had in the 
service or thereafter, but indicated that he had to have 
Demerol shots to control the pain, which the examining doctor 
seriously doubted.  He had numbness on the medial and lateral 
aspects of his knee as well as tingling and weakness.  He 
stated that physical activities, weather and weight bearing 
and steps caused problems.  Rest, Demerol and heat made it 
better.  It was worse as the day went on.  He indicated that 
the pain was intermittent and that he has actually gone 
hunting a great deal and had no pain at that time.  Other 
health problems such as gout and borderline diabetes were 
noted.  He claimed swelling in the knee and it gives way.  At 
night, his activities were limited and he did require pain 
medication.  Physical examination revealed most of his 
symptoms to be in his left knee, which definitely had a 
tilting patella overriding laterally.  His right knee 
appeared to have a medial release and lateral retinacular 
placation.  X rays confirmed this.  There was some 
degenerative arthritic change that were in the minimal stages 
in the right side on X ray findings.  He had some initial 
crepitus on flexion and extension.  Otherwise, he essentially 
was within normal limits.  The examining physician opined 
that he has some right patellofemoral degenerative changes 
secondary to old subluxation of the patella.  

Records from 1982 reflect continued complaints and injuries 
to the right knee.  In July 1982, he twisted his right knee 
after stepping on a piece of plastic.  He was noted to have 
old knee problems and surgical scars on his knee and stated 
he had a "loose" knee.  In November 1982, he was diagnosed 
with a sprained right knee.  A December 1982 report noted a 
history of two previous surgeries to his right knee in 1973 
and 1968 for cartilage damage.  He had medial and lateral 
scars noted.  He had gotten along well until nine days prior 
to his visit in November 1982, when he stepped into a hole 
hunting, twisted his right knee, felt a tear and immediate 
pain.  He subsequently saw his family doctor who diagnosed a 
sprain.  X rays were negative according to the veteran.  
Examination revealed flexion to 90 degrees; he lacked about 
15 degrees of full extension with pain.  He had definite 
tenderness over the femoral attachment of the medial 
collateral ligament of the right knee.  There was a moderate 
sized effusion.  He had well healed medial and lateral scars.  
There was no significant joint line tenderness.  Lachman test 
was grossly intact.  He had instability medially on stressing 
at about 20 degrees of flexion.  This was likewise painful.  
The possibility of cartilage tear did exist, but one would 
simply have to see how he did with rest and immobilization.  
A record dated in December 1984 revealed complaints of pain 
and abrasion after he twisted it at home.  A May 1989 record 
reveals ongoing right knee complaints.  

A functional assessment test from October 1993 reflects that 
certain tasks that the veteran was asked to perform caused 
right knee pain.  This included repetitive foot motion and 
toe walking.

A December 1999 private medical opinion revealed the veteran 
gave a history of right knee injury in service in 1968 which 
required knee surgery twice without full recovery.  Upon 
review of the veteran's military treatment records, it has 
been noted that he suffered injury to the right knee while in 
service.  The opinion by two physicians stated that his 
current disability was more likely than not related to the 
injury suffered in service.  

In October 2000 the veteran submitted a photograph of himself 
when he was on a football team in the service.  Along with 
this photo, he submitted a written statement alleging that he 
had no preexisting knee problem before he entered the 
service.  

The report of a May 2005 VA examination included a claims 
file review and examination of the veteran.  Examination of 
the right knee revealed a range of motion of 5 to 100 degrees 
which was painful throughout.  There was no instability of 
the knee with negative Lachman' s and negative posterior 
drawer.  He was stable to varus and valgus stress at 5 and 30 
degrees of flexion.  He could extend fully.  He had a mild 
limp but did not use a cane.  The impression was severe 
degenerative joint disease with lack of full motion.  The 
examiner then discussed functional limitations of the right 
knee, the specifics of which are not relevant in this case in 
which service connection is at issue.  Regarding the etiology 
of the knee, the examiner stated that he reviewed the claims 
file and also the rating decisions.  The review included 
military and nonmilitary records.  The examiner stated that 
it seemed clear that the veteran had a right knee condition 
(chondromalacia patella) upon entering the military and had 
some discomfort in the right knee while in the military, and 
subsequently underwent a right knee procedure of debridement 
for chondromalacia/chondral damage while in the service.  
Following service, the veteran clearly had a significant 
right knee injury which led to him undergoing right knee 
surgery.  These reflections on these injuries were reviewed 
within the medical record per other physicians involved at 
that time.  The injury which occurred in December 1973, as 
noted by a Dr. H, whose records were among those reviewed, 
seemed to be a severe injury with torn medial collateral 
ligaments, medial  meniscus and some anterior cruciate 
damage.  

Based on the fact that the examiner could not find any 
medical documentation within the veteran's service medical 
records of a significant right knee injury that would have 
left some residuals, the examiner stated within a reasonable 
degree of certainty that it was less likely than not that the 
veteran's current right knee condition was related to 
service.  To further expound on this theory, the examiner 
stated that it was clear that the veteran had a right knee 
condition (chondromalacia patella) prior to service, but 
nowhere in the records could the examiner find anything more 
than some irritation or pain in the right knee that came on 
without any significant injury, and should have resolved 
after the initial period of inflammation.  However, once one 
looked at the time period after service, one finds the 
medical records show a significant right knee injury in the 
1970's.  It was clear that this by far would more likely be 
more of a situation that would have contributed to the 
veteran's current right knee condition, rather than any 
irritation or flare ups that he might have had while in the 
military.  Once again the examiner stressed that based on the 
medical records review and discussion with the veteran and 
examination, that although the veteran did have a present 
right knee severe condition of arthritis and decrease in full 
range of motion, it was less likely as not that these was 
related to military service.  His current right knee 
condition was most likely due to the post service injury in 
1973. 

A May 2005 X-ray taken in conjunction with the VA examination 
revealed an impression of chronic osteoarthritis of the right 
knee joint with moderate joint space narrowing, more 
prominent in the medial compartment and evidence of 
chondrocalcinosis.  There was suggestion of small right 
suprapatellar effusion.  There were no fractures or 
dislocation.  

Based upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a grant of service 
connection for a right knee disorder.  It is conceded that 
the veteran had knee problems in service, thereby rebutting 
the presumption of soundness, and the records reflect that he 
underwent right knee surgery in 1966, while in service.  
However, clear and unmistakable evidence reflects that the 
preexisting right knee condition was not aggravated by 
service.  Rather, the evidence shows the veteran's current 
knee disability to have been caused by a post service injury.  

The service medical records reflect that he had a preexisting 
chondromalacia and his separation examination indicates that 
the cyst removed from the right knee in October 1966 fully 
responded to treatment, with no complications or sequela.  He 
is shown to have had a major intercurrent injury in 1973 
which resulted in surgery in December 1973 to repair right 
medial meniscectomy, repair of MCL, repair of right ACL and 
posterior cruciate ligament.  Thereafter, he had numerous 
injuries to his right knee up through the 1980s.  Most 
significantly, the examiner in the May 2005 VA examination 
reviewed the claims file and examined the veteran and gave an 
opinion with medical certainty that concluded that the 
veteran's current knee problems more likely than not stem 
from his post service 1973 injury and surgery, rather than 
from any problems treated in service.  This opinion, based on 
examination of the veteran and review of the complete record 
outweighs the December 1999 opinion stating that the 
veteran's current knee problems were likely as not service 
related.  Although the private doctors indicated that some 
service medical records were available for review, there is 
no evidence that this opinion was made with the review of the 
complete record, to include the post service injuries to the 
right knee.  No mention of any post service injuries were 
made by the December 1999 medical opinion.

In sum, the Board finds that the preponderance of the 
evidence is against a grant of service connection and 
therefore, reasonable doubt is not for application in this 
case.   


ORDER

Service connection for a right knee disorder is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


